DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The limitation “cerebral-function measuring device” in claims 1, 11 and 12 meets all 3 prongs of the analysis set forth in MPEP § 2181 (I). The limitation meets prong (A) because “cerebral-function measuring device” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “cerebral-function measuring device”) is modified by functional language (“to measure cerebral function”). The limitation meets prong (C) because 
A review of the specification shows that a magnetoencephalograph (PGPub [0038]) appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.
The limitation “display unit” in claims 1 and 12 meets all 3 prongs of the analysis set forth in MPEP § 2181 (I). The limitation meets prong (A) because “display unit” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “display unit”) is modified by functional language (“to display”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function.
A review of the specification shows that a processor (PGPub [0053] and fig. 4 (204)) appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.
The limitation “model acquisition unit” in claim 2 meets all 3 prongs of the analysis set forth in MPEP § 2181 (I). The limitation meets prong (A) because “model acquisition unit” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “model acquisition unit”) is modified by functional language (“to acquire a 3D model of the shape”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function.
A review of the specification shows that a processor (PGPub [0053] and fig. 4 (202)) appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.
The limitation “input device” in claim 12 meets all 3 prongs of the analysis set forth in MPEP § 2181 (I). The limitation meets prong (A) because “input device” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “input device”) is modified by functional language (“to input” and “to determine”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function.
A review of the specification shows that a processor (PGPub [0047] and fig. 3 or 4 (20)) appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.
	
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a stylus pen” in lines 2-3. It is unclear if the stylus pen is a part of the claimed invention as it appears to merely be inferentially set in the preamble and is not positively recited. Accordingly, all limitations further defining the stylus pen are indefinite for attempting to further define an unclaimed element. 
Claim 1 recites the limitation “a shape of the measurement target” in line 4. It is unclear if this is the shape of the line 1 or a different shape. For examination purposes, it has been interpreted to mean any shape.
Claim 1 recites the limitation “a cerebral function measuring device” in line 6. It is unclear if the cerebral function measuring device is a part of the claimed invention as it appears to merely be inferentially set in the preamble and is not positively recited. Accordingly, all limitations further defining the cerebral function measuring device are indefinite for attempting to further define an unclaimed element. 
Claim 1 recites the limitation “a three-dimensional shape of the measurement target” in line 9. It is unclear if this is the same shape of line 1, line 4, or a different shape. For examination purposes, it has been interpreted to mean any three-dimensional shape. 
Claim 2 recites the limitation “the shape” in line 4. It is unclear if this is the shape of claim 1 line 1, line 4, or the three-dimensional shape of claim 1 line 9. For examination purposes, it has been interpreted to mean any of the shapes previously recited.

Claim 4 recites the limitation “select a model” in line 4. It is unclear if this is 3D model of claim 2 or a different model. For examination purposes, it has been interpreted to mean any model. 
Claim 5 recites the limitation “the shape” in line 3. It is unclear if this is the shape of claim 1 line 1, line 4, or the three-dimensional shape of claim 1 line 9. For examination purposes, it has been interpreted to mean any of the shapes previously recited.
Claim 6 recites the limitation “wherein the controller is configured to rotate a coordinate system such that the guide of the position to be acquired next with the stylus pen located front” in lines 1-4. It is unclear what is meant by the limitation. For examination purposes, it has been interpreted to mean the controller is configured to rotate a coordinate system. 
Claim 7 recites the limitation “a position of the stylus pen” in lines 2-3. It is unclear if this is the position to be acquired next as recited in claim 1 or a different position. For examination purposes, it has been interpreted to mean any position. 
Claim 11 recites “the input device according to claim 1”. Because the elements of claim 1 are rejected as previously stated, claim 11 is rejected for incorporating the elements of claim 1 accordingly.  
Claim 11 recites the limitation “the shape” in lines 3-4. It is unclear if this is the shape of claim 1 line 1, line 4, or the three-dimensional shape of claim 1 line 9. For examination purposes, it has been interpreted to mean any of the shapes previously recited.

Claim 12 recites the limitation “a three-dimensional shape of the measurement target” in line 12. It is unclear if this is the shape recited in line 3 or a different shape. For examination purposes, it has been interpreted to mean any shape. 

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,2, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ben-yishai (US 20170354342 A1), hereinafter Ben.
Regarding claim 1,
Ben discloses an input device to input a shape of a measurement target in response to a signal transmitted from a stylus pen (at least fig. 2 (222) and corresponding disclosure. [0039] which discloses 
A controller (at least fig. 2 (214) and corresponding disclosure) configured to generate a screen in which a three-dimensional shape and a guide of a position to be acquired next with the stylus pen ([0063] which discloses manually marking locations of markers on the model on a screen Examiner notes the markings of the locations would be superimposed on the model and are interpreted as a guide of positions to be acquired next by the stylus pen since the markings are done at procedure 450 of fig. 8 and prior to the stylus pen (i.e. tool 222) acquiring any positions.)
A display unit (at least fig. 2 (218) and corresponding disclosure) configured to display the screen generated by the controller on a display portion (at least fig. 2 (220) and corresponding disclosure).

The system of claim 1 would further include the measurement system of claim 11 and the non-transitory computer-readable medium of claim 12. 

Regarding claim 2,
Ben discloses the elements of claim 1 as previously stated. Ben further discloses further comprising: 

the controller (214) is configured to use the 3D model of the shape of the measurement target acquired from the model acquisition unit as the three-dimensional shape of the measurement target (Examiner notes the 3D model is the three-dimensional shape of the measurement target as interpreted in claim 1). 

Regarding claim 5,
Ben discloses the elements of claim 1 as previously stated. Ben further teaches wherein the controller is configured to use a measurement image of a medical imaging apparatus as the shape of the measurement target ([0025] which discloses the model (i.e. shape of the measurement target is an X-ray image, CT image, MRI image etc.. Examiner notes these images are interpreted as measurement images). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ben in view of Bracke et al. (Us 20140225999 A1), hereinafter Bracke.
Ben teaches the elements of claim 2 as previously stated. Ben further teaches a case where at least three reference points are specified with the stylus pen ([0007] which discloses determining the position of at least three of the markers and [0036] which discloses a pointer (i.e. stylus pen) employed for determining the location of the markers), the model acquisition unit is configured to select a model to which arrangement of the reference points is most analogous ([0025] which discloses the model includes representation of the at least three markers).
	Ben fails to explicitly teach wherein the model acquisition unit is configured to make deformation to match positions of the specified at least three reference points to generate a 3D model of the shape of the measurement.
	Bracke, in a similar field of endeavor involving pointers for calculating coordinates of a patient, teaches making a deformation to match specified reference points to generate a 3D model of a shape of a measurement target ([0029] which discloses a generic model is deformed such that points of the generic model which correspond to the sampled points (i.e. specified reference points) are matched to the positions of the sampled points (i.e. specified reference points). Examiner notes the deformed model would be the 3D model of the shape of the measurement target (i.e. bone structure)).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Ben to include deformations as taught by Bracke in order to provide a model having the same shape as the patient. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ben in view of Cooke (US  20110191084 A1). 
Ben teaches the elements of claim 2 as previously stated. Ben further teaches a case where at least three reference points are specified with the stylus pen ([0007] which discloses determining the position of at least three of the markers and [0036] which discloses a pointer (i.e. stylus pen) employed for determining the location of the markers), the model acquisition unit is configured to select a model to which arrangement of the reference points is most analogous ([0025] which discloses the model includes representation of the at least three markers).
	Ben fails to explicitly teach wherein the model acquisition unit is configured to select a model to which arrangement of the reference points is most analogous, out of a plurality of 3D models of the shape of the measurement target. 
	Cooke, in a similar field of endeavor involving landmark identification on the body, teaches wherein software is configured to, in a case where a position of at least three reference points is known, select a model to which arrangement of the referent points is most analogous, out of a plurality of 3D models of the shape of the measurement target ([0075] which discloses once the location of at least two landmarks is known software will compare those locations with locations deived from a large database of three dimensional image models and will select a close match (i.e. most analogous) as a three dimensional model. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Ben to include selecting a model as taught by Cook in order to identify a model which most correlates with the patient. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious MPEP 2143. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ben in view of Bojovic et al. (US 20050209525 A1), hereinafter Bojovic. 
Regarding claim 6,
Ben discloses the elements of claim 1 as previously stated. While ben teaches registration of the coordinate systems, it is unclear if the controller is configured to rotate a coordinate system such that the guide of the position to be acquired next with the stylus pen located front.
Nonetheless, Bojovic in a similar field of endeavor involving model manipulation teaches wherein a controller is configured to rotate a coordinate system such that a particular feature is centered ([0158]-[0159] which discloses a heart model is rotated automatically (e.g. it may center a particular feature and as the model is rotated any information displayed may also be rotated for example the coordinate system)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Ben to include rotating the coordinate system as taught by Bojovic in order to provide a better visualization of the guide of the position to be acquired next by centering it. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143). 
Examiner notes in the modified system the centering of the guide would locate it to the front.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ben alone or Ben in view of Barnett (US 5967982 A).
Regarding claim 7,
Ben teaches the elements of claim 1 as previously stated. Ben further teaches wherein the controller is configured to cause a position of a tool (222) to be at a viewpoint of 3D display ([0034] 
While the tool 222 which is superimposed on the model is disclosed as being an additional tool such as a needle ([0034]), it would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system to include causing a position of the stylus pen to be at a viewpoint of 3D display in order to visualize the position of the pen on the screen. 
Alternatively, Barnett in a similar field of endeavor involving pointer device for image registration, teaches wherein a controller is configured to cause a position of a pointer to be at a viewpoint of 3D display (col. 5 lines 22-38 which disclose an image space cursor/trajectory processor (58) generates a cursor indicative of the point of a pointer and further discloses superimposing the cursor and the diagnostic image representation for display. Col. 1 lines 15-20 disclose three dimensional diagnostic image data, thus the cursor is at a viewpoint of 3D display) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Ben to include displaying a position of the pointer as taught by Barnett in order to visualize the position of the pointer with respect to the model. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143).

Regarding claim 8,
Ben discloses the elements of claim 1 as previously stated. Ben further discloses wherein the controller is configured to further display a pen point position of a tool (222) on the screen ([0034] which discloses a medical tool (222) may be superimposed on a model of the patient. Examiner notes the superimposition of the tool (222) would include displaying a point position of the tool).

Alternatively, Barnett in a similar field of endeavor involving pointer device for image registration, teaches wherein a controller is configured to cause a pen point position of a pointer to be at a viewpoint of 3D display (col. 5 lines 22-38 which disclose an image space cursor/trajectory processor (58) generates a cursor indicative of the point of a pointer and further discloses superimposing the cursor and the diagnostic image representation for display. Col. 1 lines 15-20 disclose three dimensional diagnostic image data, thus the cursor is at a viewpoint of 3D display) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Ben to include displaying a position of the pointer as taught by Barnett in order to visualize the position of the stylus pen with respect to the model. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ben alone or Ben in view of Leitner et al. (US 20040105086 A1), hereinafter Leitner.
Regarding claim 9,
Ben discloses the elements of claim 8 as previously stated. Ben further teaches wherein the controller is further configured to further display, on the screen, a direction to which the stylus pen is to move ([0040] which discloses navigational information of the tool 222 associated with the medical tool 222 may be super imposed on the model)

Alternatively, Leitner, in a similar field of endeavor involving tracking a pointer, teaches a controller configured to display, on a screen (at least fig. 3A (300) and corresponding disclosure), a direction (at least fig. 3A (308 and 306) and corresponding disclosure) to which a pointer is to move ([0021] which discloses arrows to guide the surgeon in positioning the pointer tip to reach the reference location) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Ben to include displaying a position of the pointer as taught by Barnett in order to visualize where to move the pointer to reach the next markers. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ben in view of Haruto et. al. (JP 2006026066 A1), hereinafter Haruto. Examiner notes the citations below refer to the translated copy provided in the Office action. 
Regarding claim 10,
Ben discloses the elements of claim 1 as previously stated. Ben further teaches wherein the cerebral-function measuring device is a magnetic resonance imaging device. It is unclear if the markers of Ben are detectable by a magnetoencephalograph that measures magneto-encephalography (MEG). 

It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Ben to include markers as taught by Haruto in order to further enhance the marker position determination. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143). 

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204.  The examiner can normally be reached on Mon-Fri 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BROOKE LYN KLEIN/Examiner, Art Unit 3793                                                                    

/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793